Citation Nr: 1704308	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  15-36 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1968 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) rating decision in December 2013 that granted service connection for ischemic heart disease, status post coronary artery bypass graft (CABG) associated with herbicide exposure with an evaluation of 100 percent, effective April 29, 2013, and 30 percent, effective July 1, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development of the record is necessary to meet VA's duty to assist the Veteran in developing evidence to substantiate his claim.  See 38 C.F.R. § 3.159  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's ischemic heart disease is currently evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005-7017. Under both Diagnostic Code 7005 (arteriosclerotic heart disease) and Code 7017 (coronary bypass surgery), a 10 percent rating is warranted when a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs results in dyspnea (shortness of breath), fatigue, angina (chest pain or pressure), dizziness, or syncope (fainting); or when continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or a workload of 3 METs or less that results in dyspnea, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also warranted, only under Code 7017, for the three months following a hospital admission for surgery.

The Veteran was provided VA examinations in November 2013 and in September 2015.  On November 2013 VA examination, ischemic heart disease was diagnosed, the Veteran did not have congestive heart failure, and there left ventricular dysfunction with an ejection fraction between 55 and 60 percent.  Exercise METs testing was not completed because it was not part of the Veteran's treatment plan, but based on the Veteran's responses and his symptoms of dyspnea and fatigue, his METs level was between 5 and 7.   

On September 2015 VA examination, the Veteran was noted as not having congestive heart failure.  No exercise METs testing was performed because exercise stress testing is not required as part of the Veteran's current treatment plan and the testing was not without significant risk.  No interview-based METs test was performed and no opinion on the Veteran's current METs level was provided.  The examiner also provided the November 2013 echocardiogram results as the most recent testing of the Veteran's current functional status, showing left ventricular ejection fraction between 55 and 60 percent.

During a September 2015 RO informal conference, the Veteran contended that the METs provided by the November 2013 VA examiner did not accurately reflect his current level of impairment.  He reported having significant shortness of breath, fatigue, and tightness in his chest with walking on even the mildest of inclines.  

In this case, the September 2015 examiner did not provided the necessary level of detail for adjudication purposes, specifically the Veteran's current METs level and left ventricular ejection fraction level.  Accordingly, this examination is inadequate and a new VA examination and opinion must be obtained.  Barr, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected ischemic heart disease (and any associated symptoms) from September 2015 to the present, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a cardiologist to determine the current severity of his ischemic heart disease.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be completed (and the testing should specifically include metabolic equivalent testing and an echocardiogram).  All findings should be described in detail.  The examiner must include a rationale and reasoning with all opinions and conclusions provided.

3. The AOJ should then review the record and readjudicate the claim. If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

